Dear Mr. Morgan:
Our office has received you request for an Attorney General opinion for the following question:
  Can an institution of higher education possess certain drugs for the purpose of Drug Identification and Testing courses in the classroom setting?
The answer to this question can be found in La.R.S. 40:992 which provides for the authorization of the use of controlled dangerous substances for the purpose of research.  It states that the Department of Health and Hospitals is authorized to:
  Enter into contacts with public agencies or institutions of higher education, for the purpose of conducting research, demonstrations, or special projects which bear directly on misuse and abuse of controlled dangerous substances.
As an institution of higher education, in order for South Louisiana Community College to be exempt from any type of prosecution for the possession of controlled dangerous substances, the institution should contact the department and seek to enter into contract for this type of authorization.
I hope this enclosed opinion sufficiently answers your inquiry. If I may be of further assistance, please do not hesitate to contact our office.  With warmest regards, I remain
Very Truly Yours,
                             RICHARD P. IEYOUB Attorney General
                             By: ___________________________ INGRID F. JOHNSON Assistant Attorney General
IFJ/vc/jy